Citation Nr: 9925958	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  99-13 599	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

C. Hickey, Counsel




INTRODUCTION

The veteran had active military service from May 1954 to 
January 1979.  He died on March [redacted], 1991.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the appellant for 
VA benefits.

The claimant in the present case is an attorney who was 
retained by the appellant on September 19, 1997.

The RO notified both the appellant and her attorney by letter 
on June 30, 1999, that the case was being transferred to the 
Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from either the appellant or the 
attorney.

FINDINGS OF FACT

1. An initial Board decision on January 14, 1997, denied 
entitlement to an effective date earlier than May 1, 1994, 
for the award of dependency and indemnity compensation (DIC) 
benefits.



2. The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3. The attorney, K. D. S., was retained within one year after 
the January 14, 1997, Board decision.

4. The fee agreement signed by the parties in September 1997 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the appellant, such fee to be paid by the VA from 
past-due benefits.

5. The claimant rendered legal services involving the 
appellant's VA claim.

6. Past-due benefits are available to the appellant as a 
result of a June 22, 1999, RO administrative decision, which 
authorized payment of DIC benefits on the basis of an earlier 
effective date of March 1, 1991, from the previous effective 
date of May 1, 1994.

CONCLUSIONS OF LAW

1. The criteria for a valid fee agreement between the 
claimant and the appellant as to VA representation have been 
met with respect to the appellant's claim for entitlement to 
an earlier effective date than May 1, 1994, for the award of 
DIC benefits. 38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c) (1999).



2. The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the appellant is presumed to be 
reasonable and may be paid from past-due benefits created by 
the RO's administrative decision which authorized payment of 
DIC benefits on the basis of an earlier effective date of 
March 1, 1991, (from the previous effective date of May 1, 
1994) for the period from April 1, 1991, through June 22, 
1999. 38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609(f), (g), (h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive." 
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's. See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case. 38 U.S.C.A. § 
5904(c)(1) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609(c)(1) (1999).



(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988. VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated (This condition will be 
considered to have been met with respect 
to all successor attorneys-at-law acting 
in the continuous prosecution of the same 
matter if a predecessor was retained 
within the required time period.) 38 
U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c)(3) (1999).

On January 14, 1997, the Board denied the appellant's claim 
for entitlement to an effective date earlier than May 1, 
1994, for the award of DIC.  The notice of disagreement which 
preceded the Board decision with respect to the issue 
involved was received by the RO after November 18, 1988.  In 
September 1997, the appellant and the attorney, K. D. S., 
executed a contract by which the attorney was retained to 
provide legal services in connection with the appellant's VA 
claim.  The statutory requirements for recognition of the fee 
agreement for VA purposes have therefore been met. 38 
U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. § 
20.609(c) (1999).

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the appellant's claim. 38 U.S.C.A. § 
5904(d) (West 1991 & Supp. 1999).  Fees totaling no more than 
20 percent of any past-due amounts are presumed to be 
reasonable. 38 C.F.R. § 20.609(f) (1999).  The attorney fee 
agreement executed between the appellant and the attorney, K. 
D. S., on September 19, 1997, allows for payment of 20 
percent of the total amount of past-due benefits awarded in 
the appellant's claim, but no more.  Therefore, the attorney 
fee agreement satisfies the criteria pursuant to 38 U.S.C.A. 
§ 5904 (d) and 38 C.F.R. § 20.609 (f).

On June 22, 1999, in an administrative decision, the RO 
authorized payment of DIC benefits on the basis of an earlier 
effective date than May 1, 1994.  The RO authorized payment 
of benefits to the appellant on the basis of an effective 
date of March 1, 1991.  Thus, attorney fees are payable from 
past-due benefits stemming from the authorization of payment 
of benefits on the basis of the earlier effective date.
 
In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney following the administrative decision which resulted 
in creation of past-due benefits.  These figures were 
furnished to the parties in the notification letter of 
June 30, 1999. 

Since the authorization of payment of DIC benefits was based 
on an effective date of March 1, 1991, compensation based on 
this decision is payable to the appellant from April 1, 1991, 
since this is the first day of the following month. 38 
U.S.C.A. § 5111 (West 1991).  In its calculation of past-due 
benefits, the RO correctly chose April 1, 1991, as the 
initial date of payment of benefits.



Calculation by the RO of the amount of past-due benefits 
created by the authorization of payment of DIC benefits on 
the basis of an earlier effective date of March 1, 1991, must 
also comply with the provisions of 38 C.F.R. § 20.609(h)(3) 
(1999), which states that the termination date of the period 
of past-due benefits for attorney fee purposes is the date of 
the award, not the last day of the month of the award.  In 
this instance, the RO's administrative action authorizing 
payment of DIC benefits on the basis of an earlier effective 
date of March 1, 1991, (from the previous effective date of 
May 1, 1994) took place on June 22, 1999.  The regulation 
specifies as follows:

past-due benefits" means a non- recurring 
payment resulting from a benefit, or 
benefits, granted on appeal or awarded on 
the basis of a denial by the Board of 
Veterans' Appeals or the lump-sum payment 
which represents the total amount of 
recurring cash payments which accrued 
between the effective date of the award, 
as determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board of Veterans' 
Appeals, or an appellate court.

Therefore, under the regulation, the period of past-due 
benefits from the administrative decision authorizing payment 
of DIC benefits on the basis of an earlier effective date of 
March 1, 1991 (from the previous effective date of May 1, 
1994), for attorney fee purposes, extends from April 1, 1991, 
through June 22, 1999.  (It should be noted, however, that, 
for the period beginning May 1, 1994, were properly released 
in 1994 as a result of the initial grant of DIC benefits.)



ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the appellant 
as a result of the RO's June 1999, authorization of payment 
of DIC benefits on the basis of an earlier effective date of 
March 1, 1991, (from the previous effective date of May 1, 
1994) for the period from April 1, 1991, through June 22, 
1999.



	
		
	G. H. SHUFELT 
Member, Board of Veterans' Appeals

 


